Citation Nr: 0012185	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability secondary to a service-connected left knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability secondary to a service-connected left 
knee disability.

3.  Entitlement to an increased disability evaluation for 
service-connected left knee disability, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1998, a statement of the 
case was issued in March 1998, and a substantive appeal was 
received in April 1998.  The veteran testified at a RO 
hearing in June 1998 and before the undersigned Member of the 
Board at a May 1999 Video Conference hearing. 


REMAND

With regard to the first issue and possibly the second issue 
as well (both of which are based on underlying secondary 
service connection claims), the veteran indicated at the May 
1999 Board hearing that he was scheduled for a VA examination 
within the next month.  A motion was granted to hold the 
record open for 60 days.  Of record is a Report of Contact 
(VA Form 119) which indicates that the examination was 
rescheduled for July 14, 1999, and it was requested that a 
decision be deferred until the report of the examination was 
received.  However, the claims file does not include any 
report of the VA examination, nor is there any documentation 
in the claims file showing that the veteran failed to report.  
As the Board is charged with constructive knowledge of any 
such VA medical report, the Board may not proceed with 
appellate review of these issues until any such evidence is 
made of record or it is otherwise determined that an 
examination was not conducted. 

With regard to the increased rating for left knee disability 
issue, the Board notes that pursuant to a February 1946 
rating decision, the veteran was initially granted service 
connection for a service-incurred deformity of the left leg 
and assigned a 20 percent disability rating, effective 
January 31, 1946.  This left leg disability was subsequently 
variously characterized as malunion impairment of the left 
tibia or fracture of the left tibia.  Later, as revealed by 
the evidence contained in the claims file, this disability 
eventually resulted in traumatic arthritis of the left knee, 
which required that the veteran undergo a total left knee 
replacement in July 1987.  Consequently, in accordance with 
an October 1987 rating decision, the RO granted the veteran a 
100 percent disability rating for the period July 8, 1987, to 
August 31, 1988, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The veteran's 30 percent disability rating was 
resumed, effective September 1, 1988, and has remained in 
effect ever since.  

The veteran claims that the symptomatology associated with 
his left knee disability entitles him to a disability rating 
in excess of 30 percent.  As this appeal arises from a claim 
for an increased disability rating, it is well grounded under 
38 U.S.C.A. § 5107(a).  Therefore, VA has a duty to assist 
the veteran in developing his claim.  See 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

After a review of the claims file, the Board finds that the 
evidence of record does not allow for an informed review of 
the increased rating for left knee disability issue.  In this 
regard, recent VA clinical records refer to the left knee on 
occasion, but for the most part document right knee symptoms 
and do not address the severity of the left knee in 
sufficient detail.   


Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) should be 
made of record, including but not limited 
to any VA medical examination(s) 
conducted on July 14, 1999.  If the 
examination scheduled for July 14, 1999, 
was not conducted, this fact and the 
reason therefore should be documented in 
the claims file. 

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination for the purpose of 
ascertaining the severity of his left 
knee disability.  It is imperative that 
the claims file be made available to, and 
be reviewed by, the examiner in 
connection with the examination, and all 
tests and studies deemed necessary should 
be accomplished.  The examiner should 
clearly report all components of the left 
knee which are affected and clearly 
report all impairment (including loss of 
range of motion, lateral instability, 
recurrent subluxation) due to such 
disability, as well as any additional 
functional loss due to pain, weakness, 
fatigue and incoordination, including 
during flare-ups.  If possible, the 
examiner should state whether the veteran 
suffers from chronic residuals consisting 
of severe painful motion or weakness in 
his left knee.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether any of the veteran's 
claims can be granted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure that all VA medical 
evidence is made of record, to assist the veteran, and to 
ensure an adequate medical record for appellate review.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



